Case 0:20-cv-60416-AMC Document 112-1 Entered on FLSD Docket 08/13/2021 Page 1 of 5




                                  Exhibit 1
Case 0:20-cv-60416-AMC Document 112-1 Entered on FLSD Docket 08/13/2021 Page 2 of 5

                                       CONFIDENTIAL

                                                                       Page 1

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                           CASE NO. 0:20-CV-60416-AMC
   3
   4      TOCMAIL INC., a Florida
          corporation,
   5
                          Plaintiff,
   6
          vs.
   7
          MICROSOFT CORPORATION, a
   8      Washington corporation,
   9                   Defendant.
  10      _______________________________/
  11
                                         March 17, 2021
  12                                     12:04 p.m. - 6:20 p.m.
  13
  14
                      VIDEOTAPED DEPOSITION OF JASON ROGERS
  15
                          TAKEN VIA ZOOM TELECONFERENCE
  16
  17
  18           Taken on behalf of the Defendant before
  19      Alice J. Teslicko, RMR, Notary Public in and for the
  20      State of Florida at Large, pursuant to an Amended
  21      Notice of Taking Video-Taped Deposition in the above
  22      cause.
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 112-1 Entered on FLSD Docket 08/13/2021 Page 3 of 5



                                                                      Page 95




   6             Q      So above the chart -- there's four charts
   7      there.      On the bottom left corner it says
   8      "Time-of-Click Submissions."           What is time-of-click
   9      submissions?      What does that refer to?
  10             A      So that -- once again, just from the volume,
  11      I'm making an assumption here -- not my work -- from
  12      the volume I assume that these are the asynchronous
  13      URL detonations that are happening as part of the Safe
  14      Links click action.
  15             Q      Okay, and so where it says "time-of-click"
  16      on the left, does time-of-click refer to Safe Links?
  17             A      This is actually referring to URL
  18      detonation.      But yeah, it's the second URL detonation
  19      that happens.      So it's the one that happens when the
  20      URL is clicked on.
  21                    So yeah, they're talking about Safe
  22      Links-wrapped URL.      When it gets clicked on, we
  23      trigger a secondary asynchronous URL detonation to try
  24      to build fresh reputation.
  25             Q      So right below that you can see next to 18

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 112-1 Entered on FLSD Docket 08/13/2021 Page 4 of 5



                                                                         Page 96

   1      and 9.5 that there's a tilde symbol.                 What does that
   2      tilde mean?
   3             A      I'm sorry, where are you at?
   4             Q      On the left where it says -- well, I mean,
   5      actually all along the left of where it's numbered
   6      99 percent, 92 percent, there's a symbol there, a
   7      tilde.      What does that symbol mean?
   8             A      Once again, this is not my work.             I'm not
   9      positive.      I'm assuming that it means approximately.
  10             Q      So under the "Time-of-Click" bullet point it
  11      says "18M submissions per day" and then it says
  12      "9.5 million unique URLs created."               Do you see that?
  13             A      I do.
  14             Q      So what does the "9.5 million unique URLs
  15      created" mean?
  16             A      So out of -- it's a normalized view of
  17      volume being submitted to Sonar, so volume of URLs
  18      normalized by unique URLs.          So the same URL will often
  19      get submitted more than once, maybe -- you know, once
  20      as part of time of delivery, once as part of
  21      time-of-click, perhaps in multiple emails.                 You know,
  22      resubmissions happen after periods of time.
  23                    So the 18 million submissions that were
  24      happening per day represented nine and a half million
  25      unique URLs.

                                    Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 0:20-cv-60416-AMC Document 112-1 Entered on FLSD Docket 08/13/2021 Page 5 of 5



                                                                      Page 97

   1             Q    Okay.   So does that mean that approximately
   2      9.5 million unique URLs were clicked per day?
   3             A    No, it means that they were sandboxed.
   4                  Well, I guess this is specific to
   5      time-of-click, though.        So it's going to be close.        So
   6      the reason I say it's going to be close, if we have
   7      reputation that says that the URL is already
   8      malicious, then Safe Links would simply block the URL
   9      and we wouldn't resubmit for detonation at
  10      time-of-click.
  11             Q    Okay.   So about 18 million time-of-click
  12      submissions per day and of those 18 million, about
  13      nine and a half million were unique URLs, about?
  14             A    Yes.
  15             Q    So was Safe Links responsible for protecting
  16      those 9.5 million unique URLs each day?
  17             A    Yes.




                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
